 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
     Noor Hussain,                  )     5:19-cv-00564-JVS-SK
10                                  )
                                    )     ORDER OF DISMISSAL UPON
11               Plaintiff,         )
                                    )     SETTLEMENT OF CASE
12        v.                        )
                                    )
13                                  )
     County of Riverside et al.,    )
14                                  )
                 Defendant(s).      )
15                                  )
     ______________________________ )
16
17
           The Court having been advised by the counsel for the parties that the above-
18
     entitled action has been settled,
19
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
     without prejudice to the right, upon good cause being shown within 60 days, to reopen
21
     the action if settlement is not consummated.
22
23
     DATED: January 31, 2020
24
                                                    ___________________________
25
                                                       James V. Selna
26                                                  United States District Judge
27
28
